12160830 793839 COOP

Case 1:17-cv-04327-LLS-RWL Document 199-1 Filed 10/27/20 Page 1of3

Schedule K-1
(Form 11208)

Department of the Treasury

Internal Revenue Service For calendar year 2015, or tax

year beginning

 

2015

 

b?71L113
[J] FinalK-1 _ [_] Amended K-1 OMB No. 1545-0123
Part Ill Shareholder's Share of Gurrent Year Income,
Deductions, Credits, and Other Items
1 | Ordinary business income (loss) | 13 | Credits

~86,039.

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

ending 2 | Net rental real estate inc (loss)
Shareholder’s Share of Income, Deductions, 3 | Other net rental income (loss)
Credits, etc. _ > See separate instructions.
: : 4 i
Part | Information About the Corporation nterest income 8
A Corporation's employer identification number Sa | Ordinary dividends
B Corporation's name, address, city, state, and ZIP code 5b | Qualified dividends 14 | Foreign transactions
COOPER SQUARE VENTURES LLC 6 | Royalties
125 JERICHO TURNPIKE - SUITE 300
JERICHO, NY 11753 7 | Net short-term capital gain (loss)
C IRS Center where corporation filed return 8a_| Net long-term capital gain (loss)
E-FILE .
i 8b ibles (28%) gai
Partll information About the Shareholder Collectibles (28%) gain (loss)
D Shareholder's identifying number 8c | Unrecaptured sec 1250 gain
4 ile a SA,
§ | Net section 1231 gain (loss)
10 | Other income (loss) 15 | Alternative min tax (AMT) items
F Shareholder's percentage of stock
ownership fortaxyear 50.000000%
11 | Section 179 deduction 16 | Items affecting shareholder basis
Cc * 4,418.
12 | Other deductions

For IRS Use Only

 

 

 

 

 

 

 

 

17 | Other information

 

 

 

 

 

 

 

 

 

 

*See attached statement for additional information.

 

guar JWA_ For Paperwork Reduction Act Notice, see Instructions for Form 1120S.

12

IRS.gov/form1 120s Schedule K-1 (Form 1120S) 2015
1

2015.05050 COOPER SQUARE VENTURES LLC COOP 1
Case 1:17-cv-04327-LLS-RWL Document 199-1 Filed 10/27/20 Page 2 of 3

 

 

 

 

COOPER SQUARE VENTURES LLC XX-XXXXXXX
SCHEDULE K-1 NONDEDUCTIBLE EXPENSES, BOX 16, CODE C
DESCRIPTION AMOUNT SHAREHOLDER FILING INSTRUCTIONS
EXCLUDED MEALS AND ENTERTAINMENT
EXPENSES 4,384. SEE SHAREHOLDERS INSTRUCTIONS
OTHER NON-DEDUCTIBLE EXPENSES 34.
TOTAL 4,418.

13 SHAREHOLDER 1

12160830 793839 COOP 2015.05050 COOPER SQUARE VENTURES LLC COOP 1
Case 1:17-cv-04327-LLS-RWL Document 199-1 Filed 10/27/20 Page 3 of 3
1

Schedule of Activities

For calendar year 2015, or tax year beginning , 2015, and ending

 

Name: COOPER SQUARE VENTURES LLC 1D. Number: ®
For MICHAEL DARDASHTIAN 4

Activity Number | 190% Disposed | Publicly Traded | Type Description

Description 5 Partnership cone PLUMBURS LLC
of

Activity

 

 

 

 

 

 

 

 

 

 

Activity - 5 Activity - Activity -
Ordinary business income (loss) 1,121.
Net rental real estate income (loss)
Other net rental income (loss)
Interest income

 

 

 

 

 

 

 

 

 

 

 

~- Unrecaptured Section 1250 gain
Net section 1231 gain (loss)
Other portfolio income

 

 

 

 

 

Other COME le cacccccecceesseeseevesessesevsvesevereesveressesneentansaeneess
Section 179 deduction

Charitable contributions
Portfolio deductions

 

 

 

 

 

 

Section 59(e)(2) expenditures
Other deductions

 

 

 

 

 

 

Ot lc ceseeesceseneeestecetecnesssessseessnoesiectneessseeeens

Qualified rehabilitation expenditures related to rental real estate
Other rental credits

 

 

 

 

 

- Other

 

 

 

Portion of adjusted gain/loss allocable to short-term gain/loss
Portion of adjusted gain/loss allocable to long-term gain/loss
Portion of adjusted gain/loss allocable to section 1231 gain/loss
Depietion (other than off and Gas) lc ccececsecesescctsevesneesteseseee
Oil, gas and geothermal properties - gross income
Oil, gas and geothermal properties - deductions
Other AMT items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* 1- Single Family Residence 5 -Land
2 - Multi-Family Residence 6 - Royalties
3 - Vacation or Short-Term Rental 7 - Self-Rental
4 - Commercial 8 - Other
525001 04-01-15
14 1
12160830 793839 COOP 2015.05050 COOPER SQUARE VENTURES LLC COOP 1
